Citation Nr: 1429968	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected diaphragmatic hernia, status post repair.

2.  Entitlement to an initial compensable disability rating prior to January 20, 2011 and a disability rating in excess of 20 percent as of January 20, 2011 for service-connected ventral hernia, post operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2010.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is of record.

The issue of entitlement to an initial increased disability rating for service-connected ventral hernia, post operative is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record indicates that the Veteran's diaphragmatic hernia is characterized by persistent, recurrent epigastric distress with abdominal and chest pain, heartburn, dysphagia, regurgitation, and vomiting producing considerable impairment of health throughout the appeal period with no evidence of material weight loss, hematemesis or melena with moderate anemia indicating severe impairment of health.




CONCLUSION OF LAW

The criteria for a 30 percent disability rating for service-connected diaphragmatic hernia have been met for the entire appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO for his service-connected diaphragmatic hernia, status post repair.  The January 2011 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the January 2011 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The November 2011 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the Veteran's diaphragmatic hernia, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed to achieve the next-higher schedular rating.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in September 2010 and November 2011 and a transcript of the February 2013 Board hearing.

The VA examination reports dated in September 2009 and November 2011 reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his hernia symptoms and evaluated the Veteran.  The examiners documented the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  As such, the Board finds the VA examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained with respect to the issue of an increased rating for pseudofolliculitis barbae.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II. Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id. 

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110 - 4.114 (2013).  The Veteran's service-connected diaphragmatic hernia has been rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  The symptoms of the Veteran's diaphragmatic hernia are similar to the symptoms of hiatal hernia and thus, the Veteran's diaphragmatic hernia is properly rated under Diagnostic Code 7346. 

Diagnostic Code 7346 provides a 10 percent disability rating when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent disability rating is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

The Veteran was provided with a VA examination in September 2009 where he denied experiencing nausea, vomiting, constipation or diarrhea.  He indicated that he has some abdominal discomfort.  The examiner noted that his weight was stable.  The examiner did not document whether the Veteran experienced dysphagia or pyrosis.  He underwent another VA examination in November 2011.  The Veteran reported that he had occasional heartburn and occasional food sticking in the esophagus, but no other gastrointestinal symptoms.  A VA treatment record dated in November 2011 reveals that the Veteran experienced difficulty swallowing (dysphagia) and heartburn (pyrosis).  

The Veteran testified at the September 2012 Board hearing that he still experiences the feeling of food lodged in his esophagus and regurgitation when he eats.  He is also unable to eat certain foods due to his diaphragmatic hernia.  The Veteran noted that he experiences pain in his abdomen and he vomits at least once a month.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's diaphragmatic hernia symptoms most closely approximate a 30 percent disability rating for the entire appeal period.  In this regard, the Veteran's diaphragmatic hernia is manifested by heartburn, dysphagia, abdomen pain, food sticking in his esophagus, regurgitation and vomiting. See November 2011 VA examination, November 2011 VA treatment record and September 2012 Board hearing. The Veteran indicated that the frequency of heartburn and the feeling of food being stuck in his esophagus are occasional.  The frequency vomiting is approximately once a month.  See September 2012 Board hearing.  The September 2010 VA examiner determined that the Veteran did not have any weight loss and the November 2011 VA examiner found that the Veteran's diaphragmatic hernia did not affect his ability to work.  There is no evidence of material weight loss, hematemesis or melena with moderate anemia.  Accordingly, the overall evidence of record shows that the Veteran's symptoms of diaphragmatic hernia is more closely analogous to persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal and/or abdominal pain, productive of considerable impairment of health.   

In granting the Veteran a 30 percent disability rating for the entire appeal period, the Board recognizes that there is no medical evidence between the time the Veteran was discharged in June 2010 and the medical evidence in November 2011 that shows that the Veteran's symptoms of diaphragmatic hernia was manifested by dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  The Board notes that the VA examination in September 2010 does not appear to elicit from the Veteran whether or not he experienced dysphagia, pyrosis or regurgitation.  The examiner only documented that the Veteran denied nausea, vomiting, constipation and or diarrhea.  Furthermore, the combined evidence of record indicates that he had the symptoms documented in the medical evidence of record since active military service.  See November 2011 VA examination and the September 2012 Board hearing.  These statements reveal that he has had these symptoms during active military service and he still experiences these symptoms.  Therefore, in considering all of the evidence of record, the Board concludes that the Veteran's disability picture more closely approximates the 30 percent disability rating for the entire appeal period. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

 In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diaphragmatic hernia is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diaphragmatic hernia with the established criteria found in the rating schedule for hiatal hernia shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record reveals that the Veteran's symptoms do not affect his ability to work and there is no evidence of record to suggest that his diaphragmatic hernia has caused marked interference with employment that is not already contemplated by the rating criteria. Furthermore, the medical record does not show that the Veteran's diaphragmatic hernia has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

 Entitlement to an initial 30 percent disability rating for service-connected diaphragmatic hernia, status post repair is granted.


		REMAND

The Veteran testified at the September 2012 Board hearing that he underwent surgery with respect to his ventral hernia, status post repair in January 2012.  He submitted a copy of the surgery reports in October 2012.  The most recent VA examination of the Veteran's ventral hernia was in November 2011.  It appears that the examiner described symptoms of the ventral hernia that was later fixed in the January 2012 surgery.  Nonetheless, the Veteran's disability picture has changed since the last VA examination and a new examination is warranted to more adequately evaluate the current symptoms of the Veteran's service-connected ventral hernia, post operative.

The RO/AMC should attempt to obtain any additional VA treatment records with respect to the Veteran's ventral hernia from July 2011 to the present in order to adequately rate the Veteran's ventral hernia, post operative and any associated disabilities.
	
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from January 2011 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following the development above, schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected residuals of a ventral hernia repair.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded.  The examiner is asked to identify any manifestations of the Veteran's residuals of a ventral hernia repair, claimed as a stomach muscle injury, currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to provide an opinion on the following:

a. Whether the Veteran's service-connected residuals of a ventral hernia repair is manifested by a small post-operative ventral hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt. 

b. Whether the Veteran's service-connected residuals of a ventral hernia repair, claimed as a stomach muscle injury, is manifested by a large post-operative ventral hernia not well supported by a belt under ordinary conditions. 

c. Whether the Veteran's service-connected residuals of a ventral hernia repair, claimed as a stomach muscle injury, is manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable. 

The examiner must then render an opinion concerning the effect of the Veteran's service-connected disability on his ordinary activity and his employment.

 Any opinion(s) offered should be accompanied by a clear explanation.  

3. Following the development set forth in paragraph 1, schedule the Veteran for a VA examination to determine the current severity of any residual scar, status post ventral hernia repair.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded.  The examiner should:

a. Describe the size of the Veteran's residual scar or scars, status post ventral hernia repair, in inches or centimeters;

b.  Indicate whether his residual scar(s), status post ventral hernia repair, causes any functional loss, and if so, indicate the extent of the limitation of function expressed in terms of degree of loss of use, limitation of range of motion, etc.;

c. Indicate whether his service-connected residual scar, status post ventral hernia repair, is unstable or painful.

Any opinion(s) offered should be accompanied by an explanation.

4. Upon completion of the foregoing, readjudicate the Veteran's remaining claim on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


